 

Exhibit 10.2

RESTRICTED STOCK GRANT AGREEMENT

THIS RESTRICTED STOCK GRANT AGREEMENT is dated as of                   (the
“Grant Date”) between STRATTEC SECURITY CORPORATION, a Wisconsin corporation
(the “Company”), and                   (“Recipient”).

RECITALS

A.       The Company has adopted the STRATTEC SECURITY CORPORATION Stock
Incentive Plan, as most recently amended and restated as of August 21, 2014 (the
“Plan”), to provide eligible participants with the opportunity to obtain a
proprietary interest, or otherwise increase their proprietary interest, in the
Company. Capitalized terms not defined herein shall have the meanings assigned
such terms in the Plan.

B.       In Connection with Recipient’s provision of services to and for the
benefit of the Company, the Company has agreed to issue certain shares of its
common stock, par value $0.01 per share (the “Common Stock”), to Recipient
pursuant to the terms and conditions of the Plan.

C.       As a condition to the issuance of the Common Stock to Recipient, the
Company and Recipient desire to impose certain restrictions on the shares of
Common Stock granted pursuant to the terms of this Agreement.

AGREEMENTS

In consideration of the recitals and the mutual agreements which follow, the
Company and the Recipient agree as follows:

1.       Grant of Restricted Shares. The Company hereby grants and issues
            shares of the Common Stock (the “Restricted Shares”) to Recipient,
in accordance with this Agreement and the Plan. Promptly following the execution
and delivery of this Agreement by Recipient, the Company shall cause a
certificate for the Restricted Shares to be delivered to Recipient containing
the legend set forth in Section 7 below.

2.       Vesting and Forfeiture of Restricted Shares.

(a)       General Vesting. Subject to the forfeiture provisions of section 2(b)
and the accelerated vesting provisions of section 2(c), all of the Restricted
Shares shall vest on the third anniversary date of the Grant Date (as such date
may be modified by application of section 2(c), the “Vesting Date”). All
Restricted Shares which shall have vested are referred to herein as “Vested
Shares.” All Restricted Shares which are not vested are referred to herein as
“Unvested Shares.” Upon vesting, the Restricted Shares shall no longer be
subject to forfeiture pursuant to section 2(b) of this Agreement.

(b)       Forfeiture Rights. The Unvested Shares shall immediately be forfeited
to the Company if, prior to the Vesting Date, the Recipient’s employment with
the Company terminates for any reason, other than as described in section
2(c)(ii) below. Upon any forfeiture of the Restricted Shares pursuant to this
section 2(b), Recipient shall have no rights as a holder of such Restricted
Shares and such Restricted Shares shall be deemed transferred to the Company,
and the Company shall be deemed the owner and holder of such shares.

(c)       Special Vesting.

(i)       Change in Control. All Restricted Shares not otherwise vested shall
automatically and immediately vest immediately prior to the effective date of a
Change in Control. Immediately following a Change in Control, this Agreement
shall terminate and cease to be outstanding, unless assumed by the successor
entity (or parent thereof) in connection with the Change in Control.

(ii)       Termination as a Result of Death or Disability. Notwithstanding
anything herein to the contrary, if Recipient’s employment with the Company
terminates (i) as a result of Recipient’s death or (ii) because Recipient
suffers a Disability, then in each such case the Restricted Shares shall be
deemed fully vested and shall become Vested Shares.

(iii)       Preservation of Rights. This Agreement shall not in any way affect
the right of the Company to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

 

 

 

 

--------------------------------------------------------------------------------

 

3.       Shareholder Rights. Regardless of whether the Restricted Shares are
considered Unvested Shares under the terms of this Agreement, Recipient shall
have all the rights of a shareholder (including voting rights) with respect to
the Restricted Shares, other than, with respect to any Unvested Shares, the
right to receive any cash dividends. Recipient shall not be entitled to any cash
dividends declared on any shares which are Unvested Shares as of the payment
date for such dividend.

4.       Restrictions on Transfer. Recipient shall not sell, assign, transfer,
pledge, encumber or dispose of all or any of his or her Restricted Shares,
either voluntarily or by operation of law, at any time prior to the Vesting
Date. Any attempted transfer of any Restricted Shares in violation of this
Section 4 shall be invalid and of no effect.

5.       Taxes.

(a)       The Company’s obligation to deliver the Restricted Shares to Recipient
shall be subject to the satisfaction of all applicable federal, state and local
income and employment tax withholding requirements (“Withholding Taxes”).
Recipient has reviewed with Recipient’s own tax advisors the federal, state and
local tax consequences of this investment and the transactions contemplated by
this Agreement. Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Recipient
understands that Recipient (and not the Company) shall be responsible for
Recipient’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

(b)       RECIPIENT ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED THAT RECIPIENT
MUST DECIDE WHETHER OR NOT TO MAKE AN ELECTION UNDER SECTION 83(b) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, WITH RESPECT TO THE RESTRICTED SHARES
AND THAT RECIPIENT IS SOLELY RESPONSIBLE FOR MAKING OR NOT MAKING A TIMELY
SECTION 83(b) ELECTION (AND OBTAINING TAX ADVICE CONCERNING WHETHER AND HOW TO
MAKE SUCH ELECTION). Recipient hereby agrees to deliver to the Company a signed
copy of any document he or she may execute and file with the Internal Revenue
Service evidencing a section 83(b) Election, and to deliver such copy to the
Company prior to, or promptly upon, such filing, accompanied by a cash payment
in the amount the Company anticipates is required to fulfill the Withholding
Taxes as a result of the making of such election.

(c)       Recipient agrees to promptly make a cash payment to the Company of any
Withholding Taxes to the Company when due. Recipient further agrees that the
Company may withhold from Recipient’s wages or other remuneration the
appropriate amount of Withholding Taxes (to the extent not covered by
Recipient’s cash payment related thereto to the Company). Recipient further
agrees that, if the Company does not withhold an amount from Recipient’s wages
or other remuneration sufficient to satisfy the withholding obligation of the
Company, Recipient will make reimbursement on demand, in cash, for the amount
underwithheld.

6.       Adjustments for Stock Splits, Stock Dividends, Etc. If from time to
time during the term of this Agreement there is any stock split-up, stock
dividend, stock distribution or other reclassification of the Common Stock, any
and all new, substituted or additional securities to which Recipient is entitled
by reason of his or her ownership of the Restricted Shares shall be immediately
subject to the forfeiture and other provisions of this Agreement in the same
manner and to the same extent as the Restricted Shares. If the Restricted Shares
are converted into or exchanged for, or shareholders of the Company receive by
reason of any distribution in total or partial liquidation, securities of
another corporation, or other property (including cash), pursuant to any merger
of the Company or acquisition of its assets, then the rights of the Company
under this Agreement shall inure to the benefit of the Company’s successor and
this Agreement shall apply to the securities or other property received upon
such conversion, exchange or distribution in the same manner and to the same
extent as the Restricted Shares.

7.       Legends. The share certificate evidencing the Restricted Shares issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable federal or state securities laws) and the Company may
issue stop-transfer instructions with its transfer agent in connection with such
legend:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
STRATTEC SECURITY CORPORATION STOCK INCENTIVE PLAN AND ANY GRANT AGREEMENT
ENTERED INTO THEREUNDER RELATED TO THESE SHARES OF STOCK. COPIES OF SUCH PLAN
AND AGREEMENT ARE ON FILE AT THE OFFICES OF STRATTEC SECURITY CORPORATION,
3333 WEST GOOD HOPE ROAD, GLENDALE, WISCONSIN 53209-2043.”

The legend set forth above shall be removed from the certificates evidencing the
Restricted Shares upon the Vesting Date unless such Restricted Shares have been
forfeited prior to the Vesting Date pursuant to Section 3 above.

2

--------------------------------------------------------------------------------

 

8.       Miscellaneous.

(a)       Severability; Binding Effect; Successors and Assigns. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Recipient and his or her legal representatives, heirs, legatees, distributes,
assigns and transferees.

(b)       No Rights To Continued Service. Nothing in this Agreement shall confer
upon Recipient any right to continue in the employment of the Company for any
period of time or interfere with or restrict in any way the rights of the
Company or Recipient to terminate the employment of Recipient at any time for
any reason whatsoever, with or without cause.

(c)       Entire Agreement. This Agreement constitutes the entire agreement
between the parties, and supersedes all prior agreements and understandings,
relating to the subject matter of this Agreement.

(d)       Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Recipient.

(e)       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the law of any jurisdiction other than the State of Wisconsin.

(f)       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

[print name of Recipient]

 

STRATTEC SECURITY

CORPORATION

By:

 

 

 

Its:

 

 

3